Citation Nr: 9932374	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-16 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for dermatitis, claimed 
secondary to Agent Orange exposure.

2.  Entitlement to service connection for a pulmonary 
disorder, claimed secondary to Agent Orange exposure.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a disability evaluation in excess of 10 
percent for post-traumatic stress disorder for the period 
from April 7, 1993 to April 2, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of decisions of the Department of Veterans 
Affairs (VA) Los Angeles, California, Regional Office (RO).  
In an October 1995 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
dermatitis as a result of exposure to herbicides, entitlement 
to service connection for a pulmonary disorder as a result of 
exposure to herbicides, entitlement to service connection for 
bilateral hearing loss, and entitlement to service connection 
for hypertension.  The veteran's claim of entitlement to 
service connection for post-traumatic stress disorder was 
granted and assigned a disability evaluation of 10 percent, 
effective from April 7, 1993.  The veteran subsequently filed 
a notice of disagreement with the denial of service 
connection for the foregoing disorders, and a notice of 
disagreement with the 10 percent disability evaluation 
assigned for post-traumatic stress disorder. 

With respect to the issue of the evaluation assigned to post-
traumatic stress disorder, the Board notes that in his April 
1996 substantive appeal, the veteran expressed the specific 
belief that he was entitled to a 30 percent rating.  
Thereafter, in a November 1998, rating action, the disability 
evaluation of the veteran's post-traumatic stress disorder 
was increased from the 10 percent rating to a 50 percent 
rating.  The veteran may expressly limit his appeal to 
entitlement to a particular disability rating which is less 
than the maximum rating available for a service-connected 
disability, thereby removing the Board's authority to 
adjudicate entitlement to a higher rating.  38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. §§19.7(b), 20.101 (1999).  See 
also AB v. Brown, 6 Vet. App. 35, 39 (1993) (citing cf. 
Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).  Since the 
50 percent award is in excess of  the evaluation that had 
been sought by the veteran and has thus satisfied his appeal, 
the Board is without jurisdiction over any controversy 
regarding entitlement to an evaluation in excess of 50 
percent.  Consequently, the issue is no longer in appellate 
status. 

Notwithstanding the foregoing assessment, it is noted that 
the "staging" of ratings has been discussed and approved of 
by the United States Court of Veteran's Appeals (Court) in 
the recent case of Fenderson v. West, 12 Vet. App. 119 
(1999).  It is further noted that this is the initial rating 
of post-traumatic stress disorder.  Consequently, it remains 
incumbent upon the Board to adjudicate on appeal the issue of 
entitlement to a disability evaluation in excess of 10 
percent for post-traumatic stress disorder for the time 
period between the effective date of the initial 10 percent 
rating through the date of the assignment of the 50 percent 
evaluation, namely from April 7, 1993 to April 2, 1998.  
Fenderson, Id.  For reasons that will be expressed below, 
this matter must be remanded to the RO for further 
development and readjudication.  

In a statement submitted by the veteran in August 1995 in 
support of his claim for service connection for dermatitis, 
the veteran stated that he also began having jungle rot of 
both feet in service and that he still has it.  The Board 
notes further that the veteran submitted a statement in 
January 1999 that could reasonably be construed as a claim 
for entitlement to a total rating based on individual 
unemployability due to service-connected disability.  These 
matters have not been heretofore adjudicated and the Board is 
therefore without jurisdiction of the issues.  They are 
referred to the RO for their initial adjudication.  


FINDINGS OF FACT

1.  Competent evidence relating dermatitis to service or to 
the veteran's presumed exposure to Agent Orange in service 
has not been presented, thus the claim of entitlement to 
service connection for dermatitis, on a direct basis, as well 
as secondary to his exposure to Agent Orange, is not 
plausible.

2.  Competent evidence relating a pulmonary disorder to 
service or to the veteran's presumed exposure to Agent Orange 
in service has not been presented, thus the claim of 
entitlement to service connection for a pulmonary disorder, 
on a direct basis, as well as secondary to his exposure to 
Agent Orange, is not plausible.

3.  Competent evidence relating hearing loss to service or to 
a disease or injury of service origin has not been presented, 
thus the claim of entitlement to service connection for a 
hearing loss is not plausible.

4.  Competent evidence relating hypertension to service or to 
a disease or injury of service origin has not been presented, 
thus the claim of entitlement to service connection for 
hypertension is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
dermatitis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim of entitlement to service connection for a 
pulmonary disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The claim of entitlement to service connection for a 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has dermatitis, a 
pulmonary disorder, bilateral hearing loss, and hypertension 
that originated in or are otherwise related to his period of 
service, and that service connection should be established on 
that basis.  Specifically, he argues that his continuous 
exposure to the acoustic trauma from weapons fire during 
service has resulted in his current bilateral hearing loss.  
He further argues that he had numerous high blood pressure 
readings on active duty, and has had them since his discharge 
from the military.  In the alternative, he contends that his 
dermatitis and pulmonary disorder are related to his exposure 
to the defoliant Agent Orange during service in Vietnam. 

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 38 C.F.R. § 3.303.  

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Pursuant to 38 U.S.C.A. § 1154(b) (West 1991), in the case of 
a combat veteran, VA shall accept satisfactory lay or other 
evidence of incurrence of such injury or disease alleged to 
have occurred in service, notwithstanding the fact that there 
is no official record of such incurrence in service.

Section 1154(b) deals with the question whether a particular 
disease or injury was incurred or aggravated in service--that 
is, what happened then--not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required. Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996)App. 
498, 507 (1995).

The United States Court of Veterans Appeals (Court) has held, 
pursuant to 38 U.S.C.A. § 1154(b) and Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996), that a combat veteran who has 
successfully established the in-service occurrence or 
aggravation of an injury must still submit sufficient 
evidence of a causal nexus between that in-service event and 
a present disability in order to establish a well-grounded 
claim.  Wade v. West, 11 Vet.App. 302 (1998).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disability listed in 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307.  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service- connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e).  Porphyria cutanea tarda, however, must become 
manifest to a degree of 10 percent or more within one year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. § 3.307 (a) 
(6) (ii). 


Factual Background

The available service medical records are silent for any 
complaint, treatment or finding of dermatitis and/or 
bilateral hearing loss and the veteran has not submitted any 
medical evidence suggesting the presence of these disorders 
during service.  

With respect to the claim of service connection for 
hypertension, there was one elevated blood pressure reading 
in the service medical records of 134/100 taken in May 1968 
in conjunction with the veteran's initial treatment for 
pneumonia.  Four blood pressure readings taken at several 
intervals thereafter were 120/80 and 110/82 in May 1968, 
130/80 in June 1968, and 124/84 upon separation from service 
in September 1968.  

With respect to the veteran's claimed pulmonary disorder, it 
is noted that a May 1965 medical examination report 
(conducted prior to the veteran's entry into service) and a 
September 1968 medical examination report (conducted prior to 
the veteran's separation from service) noted complaints of 
shortness of breath.  In each case, however, clinical 
evaluation of the veteran's lungs produced normal findings.  
It is further noted that the veteran was treated between May 
1968 and June 1968 for pneumonia.  By June 11, 1968, the 
diagnosis was pneumonia, treated, improved.  Again, clinical 
evaluation of the veteran's lungs in September 1968 conducted 
prior to the veteran's separation from service produced 
normal findings.

Post-service medical records show that the veteran was seen 
in April 1987 and given a diagnosis of hypertension.  It was 
reported in terms of past medical history that the veteran 
"has had hypertension for 15 to 20 years."  The veteran was 
seen in February 1990, resulting in a diagnosis of 
hypertension and a report by history that he had been 
diagnosed with the condition 15 years prior.  Chronic 
cigarette usage was also diagnosed, with two packs per day 
for 20 plus years reported.  

VA audiometric examination in January 1991 noted the 
veteran's positive history of noise exposure while in Vietnam 
from artillery assignment.  Following examination, the 
impression was bilateral high frequency sensorineural hearing 
loss with speech discrimination ability considered to be 
excellent.   

VA examination in August 1995 noted, by history, the 
veteran's pneumonia and possible exposure to Agent Orange in 
Vietnam in service.  Following examination, the diagnoses 
were shortness of breath; central lesion on the left side of 
the chest per X-ray; and dermatitis.  

Analysis

The threshold question in this matter is whether the 
veteran's claims of entitlement to service connection for 
dermatitis, a pulmonary disorder, bilateral hearing loss, and 
hypertension are well grounded under 38 U.S.C.A. §5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than a mere allegation; the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In order for a claim to be considered well grounded, 
there must be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The first element that must be satisfied is competent medical 
evidence of a current disability in the form of a medical 
diagnosis.  Based upon the foregoing medical records, in 
which there were diagnoses of dermatitis in 1995, bilateral 
sensorineural high frequency defective hearing in 1994, 
hypertension from 1987 to 1995, and complaints of shortness 
of breath in 1995, the Board may concede that the veteran 
currently has the disorders claimed.  

Given the current existence of dermatitis, complaints of 
shortness of breath, bilateral hearing loss, and 
hypertension, the next question for consideration is whether 
there is medical evidence of a nexus between an in-service 
disease or injury and any of his currently diagnosed 
disabilities at issue.  As to the veteran's own opinions that 
any or all of these disorders are related to his service-
connected disabilities or service, he is not qualified to 
render a medical opinion and his statements cannot serve as 
competent medical evidence of the etiology of any current 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The post-service medical evidence contained in the claims 
file that could potentially provide the required "competent 
medical opinion" are the private medical treatment reports, 
and the considerable number of VA outpatient and 
hospitalization treatment records and VA examination reports, 
described above.  As noted above, a complete review of the 
medical evidence fails to reveal any medical opinion or 
physician's comments supporting the veteran's contention that 
any of his claimed disorders are related to service or to any 
incident, disease, or injury therein.  The Board must 
conclude that the veteran has not satisfied a requisite for a 
well grounded claim, namely medical evidence of a nexus 
between an in-service disease or injury and the claimed 
disabilities.  

In the case of the 1987 private medical records, it was 
reported under the heading of the veteran's past medical 
history that the veteran had had hypertension for 15 to 20 
years, these comments do not satisfy the medical evidence 
nexus requirement, because they are based upon background 
information or history provided by the veteran.  The examiner 
did not provide a nexus opinion or otherwise comment upon 
history provided by the veteran.  The Court has held that 
bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence required to make the claim well grounded.  
LeShore v. Brown, 8 Vet. App. 406 (1995).    

Moreover, the mere fact that an elevated blood pressure 
reading was demonstrated during service, does not provide the 
evidentiary showing of continuity contemplated by 38 C.F.R. § 
3.303(b) that would well ground a claim without competent 
medical evidence supporting such a link.  Savage v. Gober, 10 
Vet. App. 488 (1997).  In this case, there is no competent 
medical evidence expressing an opinion as to the origin of 
the veteran's hypertension or its relationship to service. 

Additionally, as it is clear that the veteran engaged in 
combat with the enemy consideration must be given to the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304(d) (1999).  In that regard, the veteran's expressed 
belief that any of his current disorders, particularly his 
hearing loss, are related to his combat service constitutes 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat.  Pertinent law provides 
that this will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Board accepts the veteran's statement that he was exposed 
to acoustic trauma and experienced difficulty hearing in 
service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see also Dean v. Brown, 8 Vet. App. 449, 455 (1995) (as a lay 
person the veteran is competent to testify as to the symptoms 
he experienced in service).  That does not mean, however, 
that the veteran's lay testimony can establish that the in-
service incident caused the current disability.  That is, 
Section 1154(b) deals with the question of whether a 
particular disease or injury was incurred or aggravated in 
service - what happened then - not the questions of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required.  Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).

Based on the evidence of record, the Board finds the veteran 
has not submitted or identified competent medical evidence 
demonstrating a nexus between hearing loss and active 
service.  The veteran's own opinion of a causal relationship 
is not competent evidence.  While he is competent to testify 
as to symptoms he experiences, he is not competent to provide 
a diagnosis because this requires specialized medical 
knowledge.  Grottveit, 5 Vet.App. at 93; Espiritu, 2 Vet.App. 
at 494.  Furthermore, the separation examination findings of 
normal hearing and the lack of post-service clinical evidence 
of continuity of symptoms does not support a finding of 
chronic hearing loss in service or continuous symptoms since 
then.  See 38 C.F.R. § 3.303.  Consequently, the Board 
concludes that the veteran has not submitted evidence of a 
well-grounded claim for service connection for hearing loss.  
38 U.S.C.A. § 5107(a).

As noted above, entitlement to service connection for 
dermatitis and a pulmonary disorder on a presumptive basis, 
requires that either or both of the veteran's current 
disorders, namely dermatitis and shortness of breath, be 
among the disabilities listed in 38 C.F.R. § 3.309(e), unless 
there is affirmative evidence to establish that the veteran 
was not exposed to an herbicide agent during that service.  
38 C.F.R. § 3.307.  Although the evidence shows that the 
veteran was in the Republic of Vietnam during his period of 
service and his exposure to such agent has been conceded 
based upon such service, there is no evidence that the 
veteran has any of the disorders listed in 38 C.F.R. § 
3.309(e).  

Conclusion

In conclusion, as the claims file is negative for competent 
medical evidence of a nexus between the veteran's claimed 
disorders and military service, the veteran's claim must be 
denied as not well-grounded.  38 C.F.R. § 3.312; see Caluza, 
supra.

The veteran is advised that in order to present a well-
grounded claim of service connection for dermatitis, a 
pulmonary disorder, bilateral hearing loss, and hypertension, 
he must submit competent medical evidence showing he 
currently has any such disorder that is linked or related to 
service or to a service-connected disability.  See 38 
U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Since a well-grounded claim has not been submitted, and there 
is no indication of the existence of pertinent evidence that 
could make the claim well grounded, the VA is not obligated 
by statute to assist the veteran in the development of facts 
pertinent to his claim of service connection for any such 
disorder.  38 U.S.C.A. § 5107(a).  Epps v. Gober, 126 F.3d 
1464 (1997).  


ORDER

Entitlement to service connection for dermatitis is denied.  

Entitlement to service connection for a pulmonary disorder is 
denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for hypertension is denied.  


REMAND

As stated above, although the Board is without jurisdiction 
over the issue of entitlement to an evaluation in excess of 
the currently assigned 50 percent rating for post-traumatic 
stress disorder, in accordance with the recent case of 
Fenderson v. West, 12 Vet. App. 119 (1999), it is necessary 
to adjudicate on appeal the issue of entitlement to a 
disability evaluation in excess of 10 percent for that 
disorder for the time period between the effective date of 
the initial 10 percent rating through the date of the 
assignment of the 50 percent evaluation, namely from April 7, 
1993 to April 2, 1998.   

Initially, it is noted that the veteran's remaining claim for 
an increased interim evaluation for post-traumatic stress 
disorder is well grounded within the meaning of the statute 
and judicial construction.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 71, 81 (1990).  Per 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992), claims for 
increased evaluations are well grounded if, as in the instant 
case, the claimant has alleged that the service-connected 
disability is worse than reflected by the rating assigned.  
In this case the veteran contended in his substantive appeal 
that the symptomatology associated with his post-traumatic 
stress disorder was such that he should have been assigned a 
30 percent evaluation from the date of application.  

Upon review of the record, it is recalled that in November 
1998, the RO issued a supplemental statement of the case in 
the present appeal in which a disability evaluation of 50 
percent for post-traumatic stress disorder was assigned with 
an effective date of April 2, 1998.  Following that decision, 
in January 1999, the veteran submitted a copy of a letter from 
a VA physician, dated January 27, 1999, that relates 
exclusively the veteran's post-traumatic stress disorder.  In 
the letter, the history of the diagnosis, treatment, and 
symptomatology associated with the veteran's post-traumatic 
stress disorder was described, including for the time period 
at issue, namely from April 7, 1993 to April 2, 1998.  

Obviously, the receipt of the above described evidence was 
subsequent to the November 1998 supplemental statement of the 
case.  According to pertinent regulatory criteria, evidence 
received by the agency of original jurisdiction prior to the 
transfer of the record to the Board after an appeal has been 
initiated will be referred to the appropriate rating or 
authorization activity for review and disposition.  If the 
statement of the case and any prior supplemental statement of 
the case were prepared before the receipt of the additional 
evidence, a supplemental statement of the case will be 
furnished to the veteran and his or her representative, unless 
the additional evidence duplicates evidence previously of 
record, or unless the evidence is irrelevant.  38 C.F.R. 
§ 19.37 (1999).  

Given that the January 1999 VA physician's letter medically 
describes the veteran's post-traumatic stress disorder prior 
to April 2, 1998, the Board must conclude that the additional 
evidence in question is neither duplicative of other evidence 
nor irrelevant, and since a supplemental statement of the case 
pertaining to that evidence was not issued, this evidence must 
be referred back to the RO.  

The Board notes further that the January 1999 VA physician's 
letter refers to the veteran having been seen in "PACC 
psychiatry in 7/96", having been treated at the Culver City 
Veterans Outreach Center, and having been shown to be quite 
depressed "in 3/98, on brief screener."  These records of 
treatment have not been sought nor otherwise associated with 
the claims folder.  The VA has the duty to assist the veteran 
in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals has held that the duty to assist the veteran includes 
obtaining medical records where indicated by the facts and 
circumstances of an individual case.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  It appears that there are potentially 
pertinent medical records or opinions that have not been 
obtained.

Under the circumstances, the Board is compelled to remand this 
case to the RO for the following actions:  

1.  After securing any additional necessary 
information and authorizations from the 
veteran regarding treatment he received for 
post-traumatic stress disorder prior to April 
2, 1998, the RO should request copies of the 
veteran's treatment records from PACC 
psychiatry, Culver City Veterans Outreach 
Center, and any other treatment facilities or 
physicians identified by the veteran.  Any 
records obtained should be associated with the 
veteran's claims file. 

2.  The veteran's claim should be reviewed by 
the RO.  If additional development is deemed 
necessary in light of any evidence obtained, 
the RO should undertake such development.  The 
RO should then readjudicate the only issue 
remaining on appeal, entitlement to a 
disability evaluation in excess of 10 percent 
for post-traumatic stress disorder for the 
period from April 7, 1993 to April 2, 1998.  
If the veteran's claim continues to be denied, 
then he and his representative should be 
provided with a supplemental statement of the 
case.  That supplemental statement of the case 
should specifically address the new relevant 
evidence noted above, and any other evidence 
accumulated or submitted by the veteran in the 
pursuit of her claim.  

The veteran should then be given the opportunity to respond, 
and the case should be returned to the Board for further 
review.  The purpose of this remand is to ensure due process 
of law.  The Board intimates no opinion, legal or factual, as 
to the determination warranted in this case by reason of this 
remand.  No action by the veteran is required, until he is so 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals



 

